* Corpus Juris-Cyc. References: Homicide, 30CJ, p. 445, n. 32.
The appellant, Jim Taylor, was indicted and tried for murder, and was convicted of manslaughter, and sentenced to serve a term of five years in the penitentiary, and from this conviction and sentence he prosecuted this appeal.
The deceased was shot at a negro picnic at Boone Lake near Brandon, in Rankin county. Two eyewitnesses testified that the appellant shot the deceased, and the testimony for the state, if believed, makes a case of deliberate and unprovoked murder. The defense offered was an alibi; several witnesses testifying that the appellant was not at the picnic at the time of the shooting.
At the request of the state, the court granted an instruction defining manslaughter, and authorizing the jury to return a verdict of manslaughter. The granting of this instruction is the basis of the only assignment of error that is argued by counsel, and in support of this assignment he relies upon the case ofVirgil v. State, 63 Miss. 317.
In the case of Calicoat v. State, 131 Miss. 169, 95 So. 318, this court held that, where a person is slain by the defendant, and the slaying is admitted, but the defense is self-defense, then, on an indictment for murder, and a conviction of manslaughter, where the testimony would sustain a verdict of guilty of murder, and where there are no elements of manslaughter involved, the granting of a manslaughter instruction is harmless error, of which *Page 716 
the defendant cannot complain, and in so holding overruled the case of Rester v. State, 110 Miss. 689, 70 So. 881, and other cases in line with the doctrine of the Rester case.
The Calicoat case, however, did not overrule the Virgil case, as it was expressly stated therein that:
"This opinion is in no wise conflicting with the opinion of the court in the case of Virgil v. State, 63 Miss. 317. In the Virgil case the indictment was for the murder of an infant by burning a house (arson). The sole issue in that case was the identity of the guilty party. The Virgil case in no wise attempted to modify or overrule the Rolls case, 52 Miss. 391, which is in accord with this opinion."
In the Virgil case the defendant was indicted for the murder of an infant who was burned to death in a house which was consumed by fire, and the question controverted in the evidence adduced at the trial was whether the accused fired the house, the burning of which caused the death of the infant, and the court there held that:
"It was error to instruct the jury that it might find the defendant guilty of manslaughter. Such an instruction is, ordinarily, free from objection in trials for murder, because it is favorable to the defendant, who may not complain if a more favorable view is taken of his case than the facts justify, but in this case the issue was, Who committed the act which caused the death? There could not be any difference of opinion as to the grade of the offense of the perpetrator. It was an atrocious murder, and, while a verdict of guilty of manslaughter given by a jury, without instruction in such case, might not be set aside if the evidence justified conviction of murder, the jury should not be instructed to consider the grade of the offense when the sole inquiry is, Who is guilty? and there is no room for the inquiry of what is he guilty.
"The just objection to such an instruction in such a case is that it compromises the right of the accused to have the jury determine the single question whether or *Page 717 
not he is guilty of the act which constituted the crime. The danger from such an instruction is that the jury may take license from it to find a verdict for manslaughter upon testimony on which it would shrink from rendering a verdict of guilty of the higher crime charged. This was illustrated in this case, for the jury found a verdict for manslaughter upon evidence on which it was unwilling to convict of murder, and on which, in our opinion, no jury would or should find such verdict. If the evidence in such case does not warrant conviction of the charge of murder, it, of course, does not of manslaughter, for the question is not as to the grade of offense, but as to the connection of the accused with it, and an instruction as to the grade of the offense is misleading and harmful."
In each of the recent cases of Goss v. State, 144 Miss. 420,110 So. 208, and Alexander v. State, 145 Miss. 675,110 So. 367, the testimony for the state made a case of deliberate and unprovoked murder, while the testimony for the defendant tended to establish an alibi, but the defendant was convicted of manslaughter under an instruction submitting the issue of manslaughter, and the court held that a defendant convicted of manslaughter, on evidence which would sustain a verdict of murder, but not manslaughter cannot complain of a manslaughter instruction given at the instance of the state. The Virgil case was not referred to in the opinion of the court in either the Goss or the Alexander case, and the rule announced in the latter cases is necessarily in conflict with the doctrine of the Virgil case, and the disposition of the question presented by this appeal makes necessary an announcement as to which of these cases will be followed.
In the consideration of the effect of a manslaughter instruction in a case in which the grade of the offense is not controverted, but the only question is the guilt or innocence of the party charged, we do not think any real distinction can be drawn between a case in which the *Page 718 
defense is self-defense or accidental killing and one in which the question controverted in the evdence adduced at the trial is whether the accused was the criminal agent. The reasoning and argument in the Calicoat case, in support of the position that the granting of a manslaughter instruction is harmless error in a case where the slaying is admitted, but the defense is self-defense, or accidental killing, with which the writer of this opinion was not in accord, applies with equal force in a case where the defense is an alibi. Consequently, the case ofVirgil v. State, 63 Miss. 317, and other cases in line with the doctrine therein announced, are hereby expressly overruled and the doctrine as announced in the case of Goss v. State,supra, and Alexander v. State, supra, that "on the trial of a defendant for murder, where the evidence would sustain a verdict of guilty of murder, but not manslaughter, and the defendant is convicted of manslaughter, he cannot complain of the giving of a manslaughter instruction at the instance of the state," is reaffirmed. The judgment of the court below will therefore be affirmed.
Affirmed.